                  Case 19-11791-BLS             Doc 630         Filed 08/18/20        Page 1 of 7



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

      In re:                                                )
                                                            )   Chapter 11
      OLD LC, INC., et al.,1                                )
                                                            )   Case No. 19-11791 (BLS)
                                    Debtors.                )
                                                            )   (Jointly Administered)
                                                            )
                                                            )

                NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON AUGUST 19, 2020 AT 11:00A.M. (EDT)



    This hearing will be held telephonically and by video. All parties wishing to appear must do so
    telephonically by contacting COURTCALL,LLC at 866-582-6878 no later than August 18, 2020 at
    9:00 a.m. to sign up. Additionally, anyone wishing to appear by Zoom is invited to use the link below.
    All parties that will be arguing or testifying must appear by Zoom and CourtCall.

        PLEASE NOTE THAT YOU MUST APPPEAR THROUGH BOTH COURTCALL AND
       ZOOM. TO APPEAR VIA VIDEO CONFERENCE VIA ZOOM PARTIES SHOULD USE
                                THE FOLLOWING.

                                            Join ZoomGov Meeting
                              https://debuscourts.zoomgov.com/j/1609619261

                                            Meeting ID: 160 961 9261
                                               Password: 079443


      I.        CONTINUED MATTERS

           1.      Fourth Notice of Assumption and Assignment of Additional Contracts and
                   Related Cure Amounts [Docket No. 404 – filed January 31, 2020]

                   Objection/Response Deadline:                 February 10, 2020 at 4:00 p.m. (ET)

                   Objections/Responses Received:


1
  The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers,
if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc.
The Debtors’ noticing address in these Chapter 11 cases is 3401 Pasadena Avenue, Los Angeles, CA 90031.
2
    All matters new to this amended agenda appear in BOLD print.
      Case 19-11791-BLS         Doc 630    Filed 08/18/20    Page 2 of 7



      a.        Objection and Reservation of Rights of Promevo, LLC to Debtors’
                Fourth Notice of Assumption and Assignment of Additional Contracts
                and Related Cure Amounts [Docket No. 416 – filed February 10, 2020]

      Status:      This matter is continued with respect to the objection of Promevo,
                   LLC to a date to be determined.

2.    Administrative Expense Claim for Post-Petition Taxes Due to Washington
      State Department of Revenue and Request for Payment [Docket No. 379 – filed
      January 13, 2020]

      Objection/Response Deadline:          February 12, 2020 at 4:00 p.m. (ET)

      Objections/Responses Received:        None.

      Status:      This matter is continued to a date to be determined.

II.   MATTERS GOING FORWARD

3.    Omnibus Motion of the Debtors for an Order Pursuant to Federal Rule of
      Bankruptcy Procedure 2004 Directing the Production of Documents and
      Appearances for Examination [Docket No. 492, filed April 22, 2020]

      Objection/Response Deadline:          April 30, 2020 at 4:00 p.m. (ET)

      Objections/Responses Received:

      a.        Limited Opposition of Upfront V, L.P., Mark Suster, and Dana Kibler
                to Omnibus Motion of the Debtors for an Order Pursuant to Federal
                Rule of Bankruptcy Procedure 2004 Directing the Production of
                Documents and Appearances for Examination [Docket No. 506, filed
                April 30, 2020]

      b.        Breakwater Credit Opportunity Fund, L.P. Saif Mansour, Aamir
                Amdani, Darrick Geant, Eric Beckman and Joe Kaczorowski’s Limited
                Opposition to Omnibus Motion of the Debtors for an Order Pursuant to
                Federal Rule of Bankruptcy Procedure 2004 Directing the Production
                of Documents and Appearances for Examination [Docket No. 511, filed
                May 1, 2020]

      c.        Debtors Motion for Leave to File and Serve a Late Reply in Support of
                Omnibus Motion of The Debtors for an Order Pursuant to Federal Rule of
                Bankruptcy Procedure 2004 Directing the Production of Documents and
                Appearances for Examination [Docket No. 516, filed May 5, 2020]

      d.        Supplemental Opposition of Upfront V, L.P., Mark Suster, and Dana
                Kibler to Omnibus Motion of the Debtors for an Order Pursuant to

                                       2
     Case 19-11791-BLS         Doc 630    Filed 08/18/20    Page 3 of 7



               Federal Rule of Bankruptcy Procedure 2004 Directing the Production
               of Documents and Appearances for Examination [Docket No. 547, filed
               June 3, 2020]

     e.        Breakwater Credit Opportunity Fund, L.P., Saif Mansour, Aamir
               Amdani, Darrick Geant, Eric Beckman, and Joe Kaczorowski’s (I)
               Opposition to (A) Debtors’ Application for the Amended Retention of
               Bryan Cave Leighton Paisner LLP as Bankruptcy Counsel, and (B) The
               Debtors’ Motion to Partially Seal the Same; and (II) Supplemental
               Opposition to Debtors’ Omnibus Motion for an Order Pursuant to
               Federal Rule of Bankruptcy Procedure 2004 Directing the Production
               of Documents and Appearances for Examination [Docket No. 551, filed
               June 3, 2020]

     f.        Reply in Support of: (I) Omnibus Motion of the Debtors for an Order
               Pursuant to Federal Rule of Bankruptcy Procedure 2004 Directing the
               Production of Documents and Appearances for Examination; (II)
               Debtors’ Application for an Order Authorizing the Amended Retention
               of Bryan Cave Leighton Paisner LLP as Bankruptcy Counsel Effective
               January 10, 2020; and (III) Motion of Debtors for Entry of Order
               Authorizing the Filing Under Seal of Portions of Their Application for
               an Order Authorizing the Amended Retention of Bryan Cave Leighton
               Paisner LLP s Bankruptcy Counsel Effective January 10, 2020 [Docket
               No. 552, filed June 5, 2020]

     Status:      This matter will go forward. Witnesses may testify.

4.   Motion of Debtors for Entry of Order Authorizing the Filing Under Seal of Portions
     of the Their Application for an Order Authorizing the Amended Retention of Bryan
     Cave Leighton Paisner LLP as Bankruptcy Counsel Effective January 10, 2020
     [Docket No. 535, filed May 19, 2020]

     Objection/Response Deadline:          June 3, 2020 at 4:00 p.m. (ET)

     Objections/Responses Received:

     a.        [SEALED] Supplemental Application to Retain Bryan Cave Leighton
               Paisner LLP as Counsel to the Debtors and Debtors in Possession
               [Docket No. 536, filed May 19, 2020]

     b.        Notice of Intent to Redact [Docket No. 537, filed May 20, 2020]

     c.        Objection of Creditor Upfront V, L.P. to Motion of Debtors for Entry
               of Order Authorizing the Filing Under Seal of Portions of Their
               Application for an Order Authorizing the Amended Retention of Bryan
               Cave Leighton Paisner LLP as Bankruptcy Counsel Effective January
               10, 2020 [Docket No. 548, filed June 3, 2020]

                                      3
     Case 19-11791-BLS         Doc 630    Filed 08/18/20   Page 4 of 7




     d.        Opposition of Creditor Upfront V, L.P. to Debtors’ Application for an
               Order Authorizing the Amended Retention of Bryan Cave Leighton
               Paisner LLP as Bankruptcy Counsel effective as of January 10, 2020
               [Docket No. 549, filed June 3, 2020]

     e.        Breakwater Credit Opportunity Fund, L.P., Saif Mansour, Aamir
               Amdani, Darrick Geant, Eric Beckman, and Joe Kaczorowski’s (I)
               Opposition to (A) Debtors’ Application for the Amended Retention of
               Bryan Cave Leighton Paisner LLP as Bankruptcy Counsel, and (B) The
               Debtors’ Motion to Partially Seal the Same; and (II) Supplemental
               Opposition to Debtors’ Omnibus Motion for an Order Pursuant to
               Federal Rule of Bankruptcy Procedure 2004 Directing the Production
               of Documents and Appearances for Examination [Docket No. 551, filed
               June 3, 2020]

     f.        Reply in Support of: (I) Omnibus Motion of the Debtors for an Order
               Pursuant to Federal Rule of Bankruptcy Procedure 2004 Directing the
               Production of Documents and Appearances for Examination; (II)
               Debtors’ Application for an Order Authorizing the Amended Retention
               of Bryan Cave Leighton Paisner LLP as Bankruptcy Counsel Effective
               January 10, 2020; and (III) Motion of Debtors for Entry of Order
               Authorizing the Filing Under Seal of Portions of Their Application for
               an Order Authorizing the Amended Retention of Bryan Cave Leighton
               Paisner LLP s Bankruptcy Counsel Effective January 10, 2020 [Docket
               No. 552, filed June 5, 2020]

     g.        Response of the Official Committee of Unsecured Creditors to (I)
               Debtors Application for an Order Authorizing the Amended Retention
               of Bryan Cave Leighton Paisner LLP as Bankruptcy Counsel Effective
               January 10, 2020, and (II) the Debtors Motion to Seal [Docket No 553,
               filed June 6, 2020]

     Status:      This matter will go forward. Witnesses may testify.

5.   Emergency Motion of the Official Committee of Unsecured Creditors for an
     Order, Pursuant to Section 1112(b) of the Bankruptcy Code, Converting the
     Debtors’ Cases to Cases Under Chapter 7 [Docket No. 605, filed July 22, 2020]

     Objection/Response Deadline:          August 12, 2020 at 4:00 p.m. (ET)

     Related Documents:

     a.        The Official Committee of Unsecured Creditors Motion for Entry of an
               Order Shortening and Limiting the Notice with Respect to the
               Emergency Motion of the Official Committee of Unsecured Creditors
               for an Order, Pursuant to Section 1112(b) of the Bankruptcy Code,

                                      4
       Case 19-11791-BLS        Doc 630     Filed 08/18/20   Page 5 of 7



                 Converting the Debtors’ Cases to Cases Under Chapter 7 [Docket No
                 606, filed July 22, 2020]

       b.        Notice of Motion [Docket No. 612, filed July 29, 2020]

       Objections/Responses Received:

       a.        Objection of the Debtors to the Official Committee of Unsecured
                 Creditors’ Motion for Entry of an Order Shortening and Limiting the
                 Notice with Respect to the Emergency Motion of the Official
                 Committee of Unsecured Creditors for an Order, Pursuant to Section
                 1112(b) of the Bankruptcy Code, Converting the Debtor’ Cases to
                 Cases Under Chapter 7 [Docket No. 608, filed July 24, 2020]

       b.        Objection of the Debtors to Emergency Motion of the Official
                 Committee of Unsecured Creditors for an Order, Pursuant to Section
                 1112(b) of the Bankruptcy Code, Converting the Debtors’ Cases to
                 Cases Under Chapter 7 [Docket No. 619, filed August 12, 2020]

       Status:      This matter will go forward as a status conference. The parties
                    have reached a tentative resolution, and the Committee’s
                    motion is being continued sine die.

III.   FEE APPLICATIONS

6.     Summary of Third Interim Fee Application of Morris James LLP, Counsel to
       the Official Committee of Unsecured Creditors, for Allowance of
       Compensation and Reimbursement of Expenses for the Third Period from
       March 1, 2020 through May 31, 2020 [Docket No. 591, filed July 15, 2020]

       Objection/Response Deadline:         August 5, 2020 at 4:00 p.m. (ET)

       Objections/Responses Received:       None.

       Related Document:

       a.        Certification of Counsel to the Interim Fee Applications of Morris
                 James LLP, Robinson & Cole LLP and Withumsmith+Brown, PC
                 [Docket No. 629, filed August 18, 2020]

       Status:      A Certification of Counsel has been filed. This matter will go
                    forward, only if required by the Court.

7.     Summary of Third Interim Fee Application of Robinson & Cole LLP as Co-
       Counsel to the Debtors for Allowance of Compensation and Reimbursement
       of Expenses Incurred for the Period from March 1, 2020 through May 31, 2020
       [Docket No. 593, filed July 15, 2020]

                                        5
            Case 19-11791-BLS         Doc 630     Filed 08/18/20       Page 6 of 7




             Objection/Response Deadline:             August 5, 2020 at 4:00 p.m. (ET)

             Objections/Responses Received:           None.

             Related Document:

             a.        Certification of Counsel to the Interim Fee Applications of Morris
                       James LLP, Robinson & Cole LLP and Withumsmith+Brown, PC
                       [Docket No. 629, filed August 18, 2020]

             Status:      A Certification of Counsel has been filed. This matter will go
                          forward, only if required by the Court.

     8.      Summary of First and Final Application of Withumsmith+Brown, PC for
             Compensation and Reimbursement of Expenses Incurred as Tax Consultants
             to the Debtors and Debtors-in-Possession for the Period of August 26, 2019
             through April 30, 2020 [Docket No. 610, filed July 27, 2020]

             Objection/Response Deadline:             August 17, 2020 at 4:00 p.m. (ET)

             Objections/Responses Received:           None at this time.

             Related Document:

             a.        Certification of Counsel to the Interim Fee Applications of Morris
                       James LLP, Robinson & Cole LLP and Withumsmith+Brown, PC
                       [Docket No. 629, filed August 18, 2020]

             Status:      A Certification of Counsel has been filed. This matter will go
                          forward, only if required by the Court.

Dated: August 18, 2020                           ROBINSON & COLE LLP
Wilmington, Delaware
                                                 /s/ Jamie L. Edmonson
                                                 Jamie L. Edmonson (No. 4247)
                                                 1201 N. Market Street, Suite 1406
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 516-1705
                                                 Facsimile: (302) 351-8618
                                                 Email: jedmonson@rc.com

                                                  -     and -




                                             6
            Case 19-11791-BLS       Doc 630     Filed 08/18/20    Page 7 of 7




BRYAN CAVE LEIGHTON PAISNER                    BRYAN CAVE LEIGHTON PAISNER
LLP                                            LLP
Mark I. Duedall (No. 3346)                     Andrew J. Schoulder (Admitted pro hac vice)
Leah Fiorenza McNeill (Admitted pro hac        1290 Avenue of the Americas
vice)                                          New York, New York 10104-3300
1201 W. Peachtree Street, NW, 14th Floor       Telephone: (212) 541-2000
Atlanta, Georgia 30309-3471                    Facsimile: (212) 541-4630
Telephone: (404) 572-6600                      Email: andrew.schoulder@bclplaw.com
Facsimile: (404) 572-6999
Email: mark.duedall@bclplaw.com                Co-Counsel to the Debtors and Debtors in
       leah.fiorenza@bclplaw.com               Possession




                                           7
